Citation Nr: 9902257	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs






ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from September 6, 1972 to 
August 22, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
RO, which denied claims of service connection for a chronic 
low back disorder and a bilateral hearing loss.  The veteran 
also completed an appeal from a January 1993 rating decision 
of the RO which denied his claim for pension benefits.  

It is noted that the development requested in the Boards May 
1995 Remand has since been completed and the claims for 
service connection on appeal are ready of appellate 
consideration.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his back during service 
and that this low back disorder continues to the present 
time.  He also asserts that his hearing acuity decreased and 
was aggravated by service.  Finally, he contends that he is 
entitled to pension benefits as a result of his multiple 
disabling conditions.  





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence of record is against the claim of service-connection 
for a chronic low back disorder, that the evidence is in 
relative equipoise with respect to the claim of service 
connection for a bilateral hearing loss and that the 
preponderance of the evidence supports the claim for 
permanent and total disability rating for pension purposes.  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the veteran's claims on appeal has been obtained.  

2.  The veteran's current bilateral hearing disability is 
shown, as likely as not, to be due to noise exposure in 
service.  

3.  Any low back symptomatology present during service, 
including lumbosacral sprain treated in service, is shown to 
have been acute and transitory in nature in that it resolved 
with no actual disability demonstrated until many years after 
his separation from service; actual back pathology was first 
shown following a various injuries beginning many years after 
service; his current back disability manifested by 
degenerative disease and pain is not shown to be the likely 
result of injuries in service.  

4.  The veterans non-service-connected fracture residuals of 
the anterior portion of the lumbar vertebra with apparent 
nerve root impairment, chronic low back pain, degenerative 
arthritis of the lumbosacral spine, and history of seizures, 
as well as the bilateral hearing loss, are shown to 
permanently preclude him from engaging in substantially 
gainful employment consistent with his education and 
occupational history.  



CONCLUSIONS OF LAW

1.  By extending the benefit of doubt to the veteran, his 
bilateral sensorineural hearing disability is due to disease 
or injury which was incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (1998).  

2.  The veterans chronic low back disability is not due to 
disease or injury which was incurred in or aggravated by 
service; nor may any arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1153, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303, 3.307, 3.309 (1998).  

3.  The veteran is permanently and totally disabled for VA 
pension purposes.  38 U.S.C.A. §§ 1502, 1521, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.301, 3.321, 3.340, 
3.342 and Part 4 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On examination performed prior to the veterans entry into 
active duty in September 1972, audiometric testing showed 
pure tone thresholds of 20, 10, 10, and 10 decibels in the 
right ear and 20, 5, 10, and 10 decibels in the left ear and 
500, 1000, 2000 and 4000 hertz, respectively.  A history of 
hearing loss with otitis media as a child was reported.  No 
pertinent complaints or treatment regarding any claim for 
service connection presently on appeal are noted thereafter 
prior to examination of separation from service in July 1973.  

On separation examination on July 2, 1973, the veteran 
reported having had hearing trouble, and audiometric 
testing showed pure tone thresholds of 10, 10, 10, 10 and 10 
decibels in the right ear and 30, 80, 30, 30 and 20 decibels 
in the left ear at 500, 1000, 2000 and 4000 hertz, 
respectively.  That same day, the veteran was again evaluated 
after it was reported that he had had some abnormality noted 
on the audiogram earlier in the day.  A normal audio was 
reported in connection with this additional evaluation, which 
showed 10, 15, 10 and 10 decibels in the left ear and 15, 20, 
15 and 15 decibels in the right ear at the same thresholds of 
500, 1000, 2000 and 4000.  

On July 30, 1973, after the above separation examination, the 
veteran was seen for complaint of back pain after he 
reportedly fell several times the night before while 
intoxicated.  The initial impression was no back pain, no 
back injury.  A day later the veteran returned for 
examination, at which time no marks were noted about his body 
regarding his reported injuries.  He was later seen by an 
physician, who noted that the veteran had a history of pain 
in the low back on the right side of the hip.  On 
examination, the veteran had negative straight leg raising, 
some sensory deficit, muscle weakness, poor range of motion 
and painful expressions to palpations of upper thoracic 
spine.  The impression was that of possible lumbosacral 
sprain.  The veteran was again seen for lumbosacral sprain on 
August 3, 1973.  Bed rest was recommended.  Additional 
treatment is not shown.  

The post-service evidence includes the veterans July 1981 
claim for service connection for a fractured vertebrae.  The 
veteran claimed that he had received treatment for this  low 
back disability from July 1981.  He disclosed that he 
completed three years of high school and had received his 
GED.  His work history included working as a cabinet maker 
for three months and maintenance man for three months.  He 
was not presently employed.  

The post-service medical evidence includes private treatment 
records from D. Audry, M.D., dated from July 1981, which show 
treatment for difficulty walking and neck and back pain, 
following a jump off a 100 foot bridge.  At that time, the 
veteran gave a history of having jumped from the same bridge 
on other occasions.  The impression was that of a small L5 
fracture of the anterior (vertebral) body and paravertebral 
muscle spasm.  His past medical history included no reference 
to service or inservice back injury.  No fracture was seen on 
x-ray studies.  

The remaining private treatment records show continued 
treatment for the above low back injury, as well as other 
multiple back injuries and subsequent treatment.  The veteran 
was seen in October 1984 for a job related slip-and-fall type 
back injury.  The diagnosis was that of sciatica, rule out 
herniated pulposus on left, L-5, S-1, rule out sciatic 
entrapment due to spasm of piriformis muscle, rule out an 
occult lesion, and rule out an injury to the left sciatic 
nerve from the fall on his tools of the trade with a direct 
injury to sciatic nerve.  The reported medical history given 
and noted at that time is silent as to service or any 
inservice back injury.  

The veteran again injured his back in November 1986, when he 
was seen for low back strain which was incurred in a motor 
vehicle accident.  The impression was that of motor vehicle 
accident with a contusion and an abrasion of the right 
shoulder, as well as a lumbar vertebral body avulsion 
fracture.  The reported medical history given by the veteran 
and noted by the examiner was silent as to service or any 
inservice back injury.  

The veteran was next seen in May 1991 for a back injury which 
incurred while working in his yard.  No reference to 
inservice injury was noted.  

On VA audiologic testing in September 1992, the average pure 
tone air conduction thresholds were 46 decibels in the right 
ear and 38 decibels in the left ear, for the frequencies of 
1000, 2000, 3000 and 4000 hertz, respectively.  Speech 
discrimination ability was 92 percent in the right ear and 88 
percent in the left ear.  The examiners diagnosis was that 
of severe to high frequency sensorineural hearing loss 
bilaterally.  

A private chiropractor note, dated in September 1992, 
indicates a diagnosis of lumbar nerve root irritation.  

On VA examination in October 1992 the veteran gave a history 
of an inservice injuries, with several additional injuries 
since that time and chronic pain since then.  He indicated 
that his problems had been compounded by an on-the-job fall 
in 1980 for which he received compensation benefits.  X-ray 
studies of the lumbar spine revealed findings of a limbus 
vertebra at L-5, which was thought to be a normal variant and 
did not represent a fracture, and otherwise normal spine.  
The impression was that of chronic lumbar syndrome with 
history of multiple injuries.  

A December 1992 VA income and net worth statement reported 
that the veteran had become totally disabled in February 
1990, due to his back disorder and hearing impairment and 
that, prior to this time, he had worked as a carpenter from 
at least 1982 to 1990.  

VA and private treatment records, dated from 1992 to 1996, 
show, in pertinent part, continued treatment for mechanical 
low back pain, as well as treatment for January 1995 fall 
resulting in a fracture of the proximal end of the right 
fibula and bilateral hearing loss.  On private audiologic 
evaluation in December 1993, the veteran was recommended for 
hearing aids.  A March 1994 magnetic resonance imaging (MRI) 
of the lumbar spine found the L5-S1 interspace to be slightly 
narrowed, with a loss of disc signal, compatible with mild 
disc desiccation.  The examiner noted no evidence of disc 
bulge or nerve root entrapment.  

On VA examination in April 1994 the veteran denied any 
hospitalization for his reported inservice back injury.  He 
reported having had constant back pain, with frequent 
episodes of acute severe pain in the lower back which 
radiated to the left hip and left leg.  Pain and limitation 
of motion was noted on examination, as well neurological 
impairment.  The diagnosis was that of post-traumatic 
dysfunction of the back, apparent lumbar sick with nerve root 
impingement on the left at lumbar 4-5 area.  

A June 1994 private medical statement of R. Rex Harris, M.D., 
indicated that, in his opinion, the veteran was not totally 
and permanently disabled and that the veteran should be 
capable of some sort of rehabilitation or some sort of return 
to duty.  

The veteran received treatment for a seizure in May 1996, 
with notation that he had been drinking.  

In December 1996, the veteran was diagnosed with multilevel 
degenerative disc disease, small to moderate central disc 
herniation at L5-S1, and small left paracentral disc 
herniation at T12-L1.  No central spinal stenosis was 
identified.  

On VA spinal examination in July 1996 the veteran was 
diagnosed with degenerative arthritis of the lumbosacral 
spine, severe.  The veteran related that while he had hurt in 
back in service, he had lived with it because he had been 
told he would be discharged.  He also indicated that it had 
flared up on him while doing carpentry after service.  He was 
wearing a back brace.  In an addendum to that report, the 
examiner opined that the veterans current back disability 
was due to disease or injury in service and that this back 
disability prevented the veteran from performing 
substantially gainful employment.  

On a July 1997 VA audiology examination, the veterans 
service audiologic records were reviewed.  It was the VA 
examiners opinion that the veteran had normal hearing when 
he was discharged, that his 20-year post-service work as a 
carpenter involved exposure to load noises, and that is was 
his opinion that the veterans present bilateral hearing loss 
was at least as likely as not to be the result of 
exposure to loud noises in his civilian work place.  

An October 1997 VA examination identified low back pain, 
seizures and hearing impairment as his present disabilities.  
The veteran reported that his back pain had started while in 
the Army and that he had had 3 or 4 falls after service that 
he believed had caused significant back injury.  The etiology 
of seizures was unknown, however, the veteran was recommended 
for patient video monitoring should another seizure occur.  
The examiner noted that there was no evidence that the 
veterans present low back pain had begun in service and that 
an MRI was suggestive of significant degenerative disease 
with herniation, a condition which had likely occurred after 
being discharged from service.  

On an audiometric testing of October 1997, the pure tone air 
conduction thresholds were 45 decibels in the right ear and 
36 decibels in the left ear at 1000, 2000, 3000 and 4000 
hertz, respectively.  Speech discrimination ability was 92 
percent in both the right and left ears.  The diagnosis was 
that of moderately severe to severe high frequency 
sensorineural hearing loss in the left ear, consistent with 
prior testing.  


II.  Analysis


Service-Connection for Bilateral Hearing loss

The Board initially points out that service connection for 
defective hearing may be established only when the veteran's 
audiometric test results, including speech recognition 
scores, have reached a certain level.  The provisions of 38 
C.F.R. § 3.385 provide that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater, or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000 and 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The results of the audiometric tests 
performed on repeated VA examination show that the veterans 
hearing disability meets the criteria as set forth 
hereinabove.  

The July 1997 VA examination report includes the opinion that 
his present bilateral hearing loss was at least as likely 
as not to have been the result of exposure to load noises 
during his post-service civilian occupation of carpenter.  
This, in the Boards opinion, was merely to say that current 
bilateral hearing loss was , at least as likely as not to 
the result of disease or injury in service.  Thus, the 
evidence is presently in relative equipoise on this point.  
In light of this VA medical opinion, and the veterans 
statement evidence supporting his exposure to acoustical 
trauma during service, his inservice complaints of hearing 
impairment in service, and at least some inservice findings 
raising a question of some decrease in hearing acuity during 
service, the Board is of the opinion that his claim is well 
grounded as this competent medical evidence supports the 
medical nexus theory advanced by him.  Watai v. Brown, 9 Vet 
App 441, 443 (1996).  The facts relevant to this appeal have 
been properly developed, and the obligation of the VA to 
assist the appellant in the development of the claim has been 
satisfied. 38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Accordingly, as the evidence, in the Boards opinion, is in 
relative equipoise with respect to the veterans claim of 
service connection for a bilateral hearing loss, and by 
extending the benefit of the doubt to the veteran, the Board 
finds that service connection for currently demonstrated 
bilateral hearing disability is warranted.  


Service-Connection for Chronic Low Back Disability 

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1131, 5107.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the medical evidence of record, 
including service medical records, does not serve to 
establish the presence of a chronic back disorder in service.  
While the veteran was seen with lumbosacral sprain in late 
July and early August 1973, no additional treatment is shown 
prior to his separation from service.  Moreover, with an eye 
to the chronicity provision of 3.303(b), a continuity of 
symptomatology or treatment for any back disorder is not 
shown until many years after service, following a back injury 
in July 1981.  

The Board has placed considerable weight not only on the 
service medical records, and private and VA treatment records 
regarding several post-service back injuries since the injury 
in July 1981, but recent VA examination reports with related 
medical opinions.  Specifically, after examining the veteran 
and his claims file and medical history in October 1997, a VA 
examiner opined that the veterans pain had not begun in 
service and that the veterans present degenerative disease 
and herniations had likely occurred after his discharge from 
service.  This medical opinion was obtained after questions 
were raised about the basis of an earlier July 1996 VA 
medical opinion contained in an addendum report.  It is 
noted, however, that the earlier 1996 VA opinion had relied 
on history as related by the veteran in that it made no 
reference to the multiple, post-service back injuries, 
beginning after July 1981.  The lack of review of the 
veterans entire post-service medical history supports the 
Boards opinion that the July 1996 medical opinion is of 
lesser probative value than the more complete October 1997 
medical opinion and evaluation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veterans claim and that service connection for a chronic 
low back disorder is not warranted.  


Pension

The law authorized the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled due to a disability, whether service 
connected or not, which is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. §§ 1502, 1521, 5107, 
7104; 38 C.F.R. §§ 3.321, 3.342.  Additionally, total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that permanent and 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.  

For the purpose of pension, the permanence of the percentage 
requirement of 38 C.F.R. § 4.16 is a requisite.  38 C.F.R. 
§ 4.17.  Total disability ratings for "compensation" may be 
assigned where the scheduler rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of such disabilities, provided that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, that there shall be at least one disability 
ratable at 40 percent or more, and sufficient disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Prior employment or unemployment status is 
immaterial if, in the judgment of the rating board, the 
veteran's disabilities render him or her unemployable.  
38 C.F.R. § 4.17 (1998).  

In the instant case, while the veteran is not shown to meet 
the criteria set forth in 38 C.F.R. § 4.16, his claim may be 
granted with consideration of opinion made based on the 
recent VA examination.  The VA examiner in July 1996 found 
that the veteran was permanently and totally disabled from 
performing substantially gainful employment as a result of 
non-service-connected back disability.  The Board finds that 
this medical opinion is sufficient evidence to warrant the 
grant of his claim for VA pension benefits.  

It is significant to note that on VA pension examination in 
October 1997, he was found to have neurologic impairment and 
lower extremity weakness, as well as a prominent antalgic 
gait, with right leg limping, and low back pain with 
limitation of motion of the spine, as well as a history of a 
seizure.  While not requiring frequent hospitalization, 
continued treatment and medication is shown and likely to 
continue in the future due to his back disorder.  

Hence, the Board finds that the veteran's disabilities, in 
particular his non-service-connected back disability, are 
shown to permanently preclude him from engaging in 
substantially gainful employment consistent with his 
education and occupational history.  



ORDER

Service connection for chronic low back disability is denied.  

Service connection for bilateral hearing loss is granted.  

A permanent and total disability rating for pension purposes 
is granted, subject to the law and regulations governing the 
award of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
